Campbell, C. J.,
delivered the opinion of the court.
An appeal has been taken to the supreme court within the *858meaning of § 4855, code 1892, when it. has been perfected, and not before. A party may pray an appeal in open court .and obtain an order therefor, or may petition the clerk for an appeal, but that is not taking an appeal where the .law requires more to perfect it. That is a step in the process of taking an appeal, and nothing more. It may be abandoned. It affects nobody. Of itself, not accompanied by the bond required, it affects nothing, and may be disregarded.

Motion denied.